Exhibit 10.5

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (the “Agreement”) is made and entered into as
of the lst day of January, 2008, by and between Chevco Consulting Group, a
Delaware corporation with a principal place of business in Amherst, New
Hampshire (“Consultant”); and OnePak, Inc., a Nevada corporation with a
principal place of business in Orleans, Massachusetts (“Onepak” or the
“Company”) (collectively, the “Parties”).

WHEREAS, Consultant has acquired certain expertise in the areas of networked
computer and database architecture; and

WHEREAS, OnePak wishes to engage Consultant, and Consultant wishes to be so
engaged, to provide OnePak with certain consulting services in the areas of
networked computer and database architecture;

NOW, THEREFORE, in consideration of the promises, the mutual covenants, and the
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties, each
intending to be legally bound, agree as follows:

1. CONSULTING SERVICES

OnePak hereby retains Consultant to provide consulting services in the areas of
networked computer programming and database design (the “Consulting Services”)
in connection with the Internet portal located on the World Wide Web at
www.onepak.com. Consultant agrees to use diligent efforts to provide the
Consulting Services and deliver to OnePak the deliverables agreed to by OnePak
and Consultant (the “Deliverables”) in accordance with the timetable and
milestones agreed to by OnePak and Consultant. All Consulting Services performed
and Deliverables created under this Agreement shall be considered (the “Work
Product”) The Work Product shall be subject to acceptance as to form and content
by OnePak. Consultant shall periodically review with OnePak the status of, and
progress made on, the Work Product. If any Work Product is deemed “not
acceptable” by OnePak, Consultant shall act diligently to modify the Work
Product to so conform. It is specifically agreed that Consultant shall provide
all Consulting Services solely and exclusively through its employees, who may
perform the Consulting Services at 100 State Route 101A, Amherst, NH, or at such
other locations as OnePak may direct, from time to time, at its sole discretion.

2. TERM OF AGREEMENT

This Agreement shall commence on the date first written above, and shall
continue in effect until terminated by OnePak or Consultant upon ten (10) days
written notice. Notwithstanding anything to the contrary in this paragraph, it
is expressly agreed that this Agreement may be terminated by OnePak immediately
upon written notice for Cause. “Cause” is defined as: (a) Consultant has engaged
in acts of dishonesty, gross negligence, or willful misconduct, (b) the
conviction of Consultant for, or the entry of a plea of guilty or nolo
contendere by Consultant to, a felony (other than a motor vehicle violation) or
any crime involving moral turpitude, fraud, or misrepresentation, whether or not
related to the business or property of OnePak, or (c) the death of Consultant,
or Consultant’s inability or failure to provide the Consulting Services solely
through Consultant.

3. TIME DEVOTED BY CONSULTANT

Consultant shall provide the Consulting Services on an as-need basis and within
a reasonable time following a request by OnePak. It is anticipated that
Consultant shall spend a minimum of 120 hours per month providing Consulting
Services.

 

Consulting Services Agreement    Rev. 2/22/07

   1



--------------------------------------------------------------------------------

4. COMPENSATION TO CONSULTANT

a. Fee. In the absence of specific invoicing for Consulting Services exceeding
120 hours per month, OnePak shall pay Consultant for rendering the Consulting
Services at a rate of $12,000.00 per month.

5. INDEPENDENT CONTRACTOR

{This paragraph intentionally left blank.}

6. EXPENSE REIMBURSEMENTS

All reasonable expenses (including required travel) incurred by Consultant in
furtherance of the Consulting Services, including postage, express mailing fees,
and long-distance telephone charges will be fully and promptly reimbursed by
OnePak on a monthly basis upon presentation of an expense report with receipts
for each item to be reimbursed. Any purchases exceeding fifty dollars must be
pre-approved by OnePak. Mileage will be reimbursed at the federal government’s
current POV Mileage Reimbursement Rate (2007 rate is $.485 per mile). All
expense reimbursements will be paid directly to Consultant.

7. REPORTING OF ACTIVITIES

Consultant will provide OnePak with reports as requested by OnePak. Otherwise
the ongoing development of the OnePak portal shall suffice as reporting.

8. CONFIDENTIAL INFORMATION.

a. Consultant agrees that all information, whether or not in writing, concerning
OnePak’s business, technology, business relationships, or financial affairs
which OnePak has not released to the general public (collectively, “Confidential
Information”) is and will be the exclusive property of OnePak. By way of
illustration, but not limitation, Confidential Information shall include
information or material which has not been made generally available to the
public, such as: (a) corporate information, including plans, strategies,
methods, policies, resolutions, negotiations or litigation; (b) marketing
information, including strategies, methods, customer identities or other
information about customers, prospect identities or other information about
prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists;
(d) operational and technological information, including plans, specifications,
manuals, forms, templates, software, designs, methods, procedures, formulas,
discoveries, inventions, improvements, concepts and ideas, whether or not
related to the Work Product; and (e) personnel information, including personnel
lists, reporting or organizational structure, resumes, personnel data,
compensation structure, performance evaluations and termination arrangements or
documents. Confidential Information also includes information received by
Consultant in confidence from or about OnePak Global Corp., and information
received in confidence by OnePak from its customers, suppliers, or any third
parties.

b. Consultant agrees that they will not, at any time, without OnePak’s prior
written permission, either during or after the term of this Agreement, disclose
any Confidential Information to anyone outside of OnePak or use or permit to be
used any Confidential Information for any purpose other than the performance of
the Consulting Services. Consultant, Seth, and Cheryl agree that they will
cooperate with OnePak and use their best efforts to prevent the unauthorized
disclosure of all Confidential Information.

c. Upon the termination of this Agreement by OnePak or Consultant for any
reason, or at any other time upon request by OnePak, Consultant, agree that they
shall promptly deliver to OnePak all records, files, memoranda, notes, designs,
data, reports, plans, computer programs, software, software documentation,
sketches, research notebooks and other documents (and all copies or
reproductions of such materials) relating to the business of OnePak or the Work
Product.

 

Consulting Services Agreement    Rev. 2/22/07

   2



--------------------------------------------------------------------------------

9. OWNERSHIP RIGHTS

At no time will Consultant claim any ownership of, or right, title, or interest
in, any product, tool, or other item contributed by OnePak to the development of
the Work Product. All Work Product, and right, title and interest therein
(including without limitation all copyrights, patent rights and rights to
patent, trade secrets and other intellectual property rights of every nature),
shall be considered works made for hire by Consultant for OnePak, and such Work
Product shall, upon creation, be owned exclusively by OnePak. The only exception
will be if Consultant previously owned technology that is used in the Work
Product, in which case Consultant will give OnePak a perpetual, non-exclusive,
and transferable license for such technology. In addition, and notwithstanding
the foregoing, Consultant, hereby assign, irrevocably and in perpetuity, to the
fullest extent permitted by applicable law under any interpretation of the
relationship between the Parties, all their right, title and interest (including
without limitation all copyrights, patent rights and rights to apply for patents
and under pending applications, trade secrets, and other intellectual property
rights of every nature) in and to the Work Product and any invention or
discovery made or reduced to practice relating to the Work Product portal in the
course of or arising out of Consultant’s performance of the Consulting Services.
Promptly upon request by OnePak and at OnePak’s expense, Consultant shall take
such reasonable actions and execute and deliver such documents as may be
requested by OnePak as necessary or helpful to fully vest, or to evidence the
vesting, of the foregoing rights in OnePak.

10. NON-COMPETITION AND NON-SOLICITATION.

Consultant understands and acknowledges that OnePak’s market for its existing
and/or proposed products and services is worldwide. Consultant also understand
and acknowledge that the competitors for OnePak’s existing and/or proposed
products and services are located worldwide and that geographic boundaries do
not define the scope of competition in this field. Further, Consultant
understand and acknowledge that, during the course of Consultant’s engagement
with OnePak, they will be given access to and will help develop Confidential
Information which if released to the general public or to a competitor would
place OnePak at a disadvantage with its competitors. Therefore, in order to
protect OnePak’s Confidential Information and good will, during the term of this
Agreement and for a period of twenty-four (24) months following the termination
of this Agreement for any reason (the “Restricted Period”), neither Consultant,
Seth nor Cheryl will, directly or indirectly, compete, or undertake any planning
to compete, with OnePak, anywhere in the world, whether as an owner, partner,
investor, consultant, employee or otherwise. Specifically, but without limiting
the foregoing, Consultant agree not to work or provide services in any capacity,
whether as an employee, independent contractor, or otherwise, whether with or
without compensation, to any person or entity that is competitive with the
business of OnePak, as conducted or in planning during the term of this
Agreement.

In addition, Consultant, acknowledges and agrees that any and all good will that
Consultant, develops during Consultant’s engagement with any of the customers,
prospective customers, subcontractors, or suppliers of OnePak shall be the sole,
exclusive, and permanent property of OnePak, and that they will not, during the
Restricted Period, directly or indirectly, in any manner, other than for the
benefit of OnePak call upon, solicit, divert or seek to divert, or provide
products or services to, any of the customers, prospective customers, suppliers,
prospective suppliers, or business opportunities of OnePak.

Finally, Consultant acknowledges and agrees that if any of them violates any of
the provisions of this Paragraph 10, the running of the Restricted Period will
be extended by the time during which they engage in such violation(s).

 

Consulting Services Agreement    Rev. 2/22/07

   3



--------------------------------------------------------------------------------

11. INJUNCTIVE RELIEF

Consultant acknowledges and agrees that the extent of damage to OnePak in the
event of a breach of any of the covenants contained in Paragraphs 8, 9, or 10 of
this Agreement would be difficult or impossible to ascertain and that there
would be no adequate remedy at law available to OnePak in the event of such
breach. Consequently, Consultant agrees that, in the event of such breach,
OnePak shall be entitled to enforce any or all of the covenants contained in
this Agreement by injunctive or other equitable relief in addition to receiving
damages or other relief to which OnePak may be entitled.

12. FORMER AND EXISTING EMPLOYMENT

Consultant represents that its performance of all the terms of this Agreement
and as a consultant of OnePak does not and will not breach any agreement to keep
in confidence proprietary information acquired by Consultant or any of its
employees in confidence or in trust prior to Consultant’s relationship with
OnePak. Consultant has not entered into, and Consultant agrees that it will not
enter into, any agreement either written or oral in conflict herewith.
Consultant represents, as part of the consideration for the offer of the
consulting relationship extended to Consultant by OnePak, that Consultant has
not brought and will not bring with Consultant to OnePak for use in the
performance of any responsibilities at OnePak any materials or documents of any
third party that are not generally available to the public, unless Consultant
has obtained express written authorization from such third party for their
possession and use. Consultant also understands that, during its consulting
relationship with OnePak, Consultant is not to breach any obligation of
confidentiality that Consultant has to any third party. Consultant acknowledges
and understands that OnePak shall not be liable for any such breach by
Consultant.

13. REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNIFICATION

a. Representations, Warranties and Covenants of Consultant. Consultant
represents, warrants, and/or covenants (as the context may require) as follows:

 

  (i) All Work Product, when delivered, will be the original work of Consultant
or in the public domain; will be free and clear of any and all claims or
encumbrances of any kind to the best of Consultant’s knowledge; and will not
infringe the copyright, trade secret, patent or other intellectual property
rights of any third party to the best of Consultant’s knowledge.

 

  (ii) Consultant shall obtain the necessary assignments, contracts and releases
with or from all parties whose names, likenesses, testimonials, scripts, musical
compositions or similar materials or rights are used as part of a Deliverable,
except where OnePak undertakes in writing do so.

 

  (iii) Consultant is not, by entering into this Agreement or performing the
Consulting Services, violating any applicable law, rule or regulation, or any
contract of Consultant with any other party.

 

  (iv) Consultant will follow commercially reasonable industry standard
procedures in order to determine that Work Product is free of any virus or other
code which has the ability to damage, interfere with, or otherwise adversely
affect computer programs, data files or hardware.

b. Indemnification for Breach of Warranties. If a claim is made or an action
brought resulting from any breach of the foregoing representations, warranties
or covenants, Consultant will indemnify OnePak and hold it harmless against such
claim or action and resulting costs, damages and attorneys fees, provided that
(i) OnePak promptly notifies Consultant in writing of the claim, and (ii)

 

Consulting Services Agreement    Rev. 2/22/07

   4



--------------------------------------------------------------------------------

Consultant has sole control of the defense and all related settlement
negotiations, although OnePak may be represented by separate counsel at its own
expense. If any Work Product, or the use or operation thereof, becomes, or in
Consultant’s opinion is likely to become, the subject of such a claim,
Consultant may at its expense either procure the right for OnePak to continue
using the Work Product or, at its option, replace or modify the same without
cost to OnePak so that it becomes non-infringing (provided such replacement or
modification does not materially adversely affect OnePak’s intended use of the
Work Product as contemplated hereunder). If neither of the foregoing
alternatives is available, OnePak will return the Work Product on written
request by Consultant and Consultant will credit or (at OnePak’s option) refund
to OnePak all fees paid for such Work Product.

The indemnity obligations of the parties under this Paragraph 13 shall be
binding upon and inure to the benefit of any successors, assigns, heirs, and
personal representatives of OnePak, the Consultant, and any other such persons
or entities mentioned hereinabove.

14. MISCELLANEOUS

a. Attorney’s Fees. If any party files any action or brings any proceeding
against another arising out of or relating to this Agreement, then the
prevailing party shall be entitled to its reasonable attorneys’ fees and costs.

b. Waiver. No waiver by a party of any provision of this Agreement shall be
considered a waiver of any other provision or any subsequent breach of the same
or any other provision. The exercise by a party of any remedy provided in this
Agreement or at law shall not prevent the exercise by that party of any other
remedy provided in this Agreement or at law.

c. Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and no assignment shall be allowed without first obtaining
the written consent of the non-assigning party.

d. Severability. If any condition or covenant herein contained is held to be
invalid or void by any court of competent jurisdiction, the same shall be deemed
severable from the remainder of this Agreement and shall in no way effect the
other covenants and conditions contained herein.

e. Amendment. This Agreement may be amended only by a written agreement executed
by all parties hereto.

f. Headings. Titles or captions contained herein are inserted as a matter of
convenience and for reference, and in no way define, limit, extend, or describe
the scope of this Agreement or any provision hereof. No provision in this
Agreement is to be interpreted for or against any party because that party or
his legal representative drafted such provision.

g. Notice. All written notices, demands, or requests of any kind, which any
party may be required or desire to serve on another in connection with this
Agreement, must be served by registered or certified mail, with postage prepaid
and return receipt requested. In lieu of mailing, any party may cause delivery
of such notice, demands and requests to be made by personal service or facsimile
transmission, provided that acknowledgment of receipt is made. Notice shall be
deemed given upon personal delivery or receipt of facsimile transmission, or two
(2) days after mailing. All such notices, demands, and requests shall be
delivered as follows:

 

If to OnePak:    OnePak, Inc.   

P.O. Box 130/56 Main Street, 2nd Floor

Orleans, MA 02653

Attn: Steven V. Andon, CEO

Fax: (781) 998-0335

 

Consulting Services Agreement    Rev. 2/22/07

   5



--------------------------------------------------------------------------------

With a copy to:    Thomas M. Ciampa, Esq.   

Ciampa & Associates

20 Park Plaza, Suite 804

Boston, MA 02116

Fax: (617) 423-4855

 

If to Consultant:    Chevco Consulting Group   

100 State Route 101A

Amherst, NH 03031

h. Entire Agreement. This Agreement contains all of the representations,
warranties, and the entire understanding and agreement between the Parties *with
respect to consulting for database architecture*. Correspondence, memoranda, or
agreements, whether written or oral, originating before the date of this
Agreement *with respect to consulting for database architecture* are replaced in
total by this Agreement unless otherwise especially stated *It is stated that
there may be other Agreements in place at the first date of signature above
between Charles A. Andon and OnePak, and said Agreements shall remain in full
force and effect, and in the event of any conflict said Agreements shall take
precedence*.

i. Counterparts; Facsimile Signatures. This Agreement may be executed
simultaneously in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. The Parties agree that facsimile signatures of this Agreement shall
be deemed a valid and binding execution of this Agreement.

j. Governing Law and Venue. This Agreement has been deemed to be made and
entered into in the Commonwealth of Massachusetts, and shall in all respects be
interpreted, enforced and governed under the laws of Massachusetts without
reference to principles of conflicts of law. The Parties agree to the exclusive
jurisdiction of the state courts of the Commonwealth of Massachusetts to resolve
any and all claims arising out of, or relating in any way to, the enforcement of
this Agreement.

IN WITNESS WHEREOF, the parties hereto have placed their signatures hereon on
the day and year first above written.

 

ONEPAK, INC.  

LOGO [g54348g29j14.jpg]

By:   Steven V. Andon, CEO

On this 20th day of January 2008, before me, the undersigned notary public,
personally appeared Steven V. Andon, proved to me through satisfactory evidence
of identification, which was MAC 587328497, to be the person whose name is
signed on this document, and acknowledged to me that he is duly authorized to
execute this Agreement on behalf of OnePak, Inc., and did sign it voluntarily
and for its stated purpose.

 

LOGO [g54348g46f48.jpg] Notary Signature CHERYL DELORAN Comm EXP 4/10/10

 

CONSULTANT  

LOGO [g54348g73l13.jpg]

By:   Charles A. Andon, Principal

 

Consulting Services Agreement    Rev. 2/22/07

   6



--------------------------------------------------------------------------------

On this 8 day of January 2008, before me, the undersigned notary public,
personally appeared Charles A. Andon, proved to me through satisfactory evidence
of identification, which was LOGO [g54348g65h96.jpg] , to be the person whose
name is signed on this document, and acknowledged to me that he signed it
voluntarily for its stated purpose.

 

LOGO [g54348g39h86.jpg]

Notary Signature        Comm. Exp 4/20/2010

 

Consulting Services Agreement    Rev. 2/22/07

   7